 Case 1:18-cv-00068 Document 508 Filed on 11/10/20 in TXSD Page 1 of 3




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION


 STATE OF TEXAS, et al.,

 Plaintiffs,

 v.                                             Case No. 18-cv-00068

 UNITED STATES OF AMERICA, et
 al.,

 Defendants,

 and

 KARLA PEREZ, et al.,

 Defendant-Intervenors.


                FEDERAL DEFENDANTS’ NOTICE OF ERRATA

       Undersigned counsel submits this errata to Federal Defendants’ Response to

Plaintiffs’ Motion for Summary Judgment, which was filed on November 6, 2020, at

Docket No. 501. Federal Defendants inadvertently omitted from that filing an Appendix

of Unpublished Authorities, pursuant to this Court’s Civil Procedures Rule 9.

       Federal Defendants’ Appendix of Unpublished Authorities is attached here.




                                            1
     Case 1:18-cv-00068 Document 508 Filed on 11/10/20 in TXSD Page 2 of 3




Dated: November 10, 2020                     Respectfully submitted,
JEFFREY BOSSERT CLARK                        /s/ James J. Walker
Acting Assistant Attorney General            JAMES J. WALKER
Civil Division                               Senior Litigation Counsel
                                             U.S. Department of Justice
AUGUST E. FLENTJE                            Civil Division
Special Counsel                              Office of Immigration Litigation
Civil Division                               District Court Section
                                             P.O. Box 868, Ben Franklin Station
WILLIAM C. PEACHEY                           Washington, D.C. 20044
Director, Office of Immigration Litigation   Phone: (202) 532-4468
District Court Section                       Fax: (202) 305-7000
                                             Email: james.walker3@usdoj.gov
JEFFREY S. ROBINS
Attorney-in-Charge
Deputy Director                              Attorneys for Federal Defendants
     Case 1:18-cv-00068 Document 508 Filed on 11/10/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the Court’s CM/ECF system. I also certify that the foregoing

document is being served this day on all counsel of record either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                     /s/ James J. Walker
                                                     JAMES J. WALKER
     Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 1 of 15




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION


      STATE OF TEXAS, et al.,

      Plaintiffs,

      v.                                              Case No. 18-cv-00068

      UNITED STATES OF AMERICA, et
      al.,

      Defendants,

      and

      KARLA PEREZ, et al.,

      Defendant-Intervenors.


                        APPENDIX OF UNPUBLISHED AUTHORITIES

              Pursuant to this Court’s Civil Procedure, Rule 7, Federal Defendants hereby

     provide the Court with the following appendix of unpublished authorities cited in its

     response to Plaintiffs’ motion for summary judgment [ECF 501]:

TAB                                   AUTHORITY                                         PAGE

           German Language Ctr. v. U.S, No. CIV. A. H-09-3950, 2010 WL
 1                                                                                  Fed. Defs. 001
           3824636 (S.D. Tex. Sept. 27, 2010) (unpublished)

           Atchafalaya Basinkeeper v. Mallard Basin Inc., No. 6:10-CV-1085,
 2                                                                                  Fed. Defs. 007
           2012 WL 13041531 (W.D. La. Mar. 15, 2012) (unpublished)
Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 2 of 15




                          Tab 1




                                                             Fed. Defs. 001
         Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 3 of 15
German Language Center v. U.S, Not Reported in F.Supp.2d (2010)




                                                    2010 WL 3824636
                                      Only the Westlaw citation is currently available.

    This decision was reviewed by West editorial staff and not assigned editorial enhancements.

                                                 United States District Court,
                                                         S.D. Texas,
                                                      Houston Division.

                                     GERMAN LANGUAGE CENTER, et al., Plaintiffs,
                                                       v.
                                     UNITED STATES of America, et al., Defendants.

                                                  Civil Action No. H–09–3950.
                                                                 |
                                                          Sept. 27, 2010.

Attorneys and Law Firms

Kenneth James Harder, Amy Donnelly Ashby, Dunbar Harder Et Al, Leslie Garcia Ashby, Ashby LLP, Houston, TX, for
Plaintiffs.

Kathryn Louise Moore, US Department of Justice, Office of Immigration Litigation, Washington, DC, for Defendants.



                                                MEMORANDUM AND ORDER

NANCY F. ATLAS, District Judge.

 *1 The plaintiffs have filed a complaint to challenge an adverse administrative decision by the United States Citizenship and
Immigration Service (“USCIS”) in connection with a non-immigrant visa petition. The defendants have filed a motion to dismiss
the complaint for failure to state a claim [Doc. # 25]. 1 This Court converted the motion into one for summary judgment [Doc.
# 30], and both parties have filed additional briefing [Docs. # 31–# 35]. After reviewing all of the pleadings, and the applicable
law, the Court grants the defendants' motion and dismisses this case for reasons set forth below.


I. BACKGROUND
The facts underlying the complaint in this case have been set forth previously in the Court's order dated June 10, 2010 [Doc. # 24],
and will not be repeated at length here. It is sufficient to note that the complaint concerns an administrative decision by USCIS
to deny a nonimmigrant visa requested by the plaintiff, German Language Center (“GLC”), on behalf of a German national,
Jana Marie Unter Ecker (“Unter Ecker”). GLC is a privately owned business that offers a variety of German language courses to
adults and children in Houston. One particular program featured at GLC, known as “Kinderspiel,” is described as a “German–
English dual language immersion and cultural program” designed specifically for pre-school children ages 2.5 through 6 years.

On April 14, 2009, GLC filed a Form I–129 Nonimmigrant Petition for Alien Worker (“Form I–129 petition”) to obtain a Q–
1 visa for Unter Ecker to work as a “Teacher's Aid of German for the German language portions” of its Kinderspiel pre-school
program. USCIS denied that petition on May 14, 2009, on the grounds that Kinderspiel “was not open to the public,” but was
in the manner of a “private cultural exchange.”




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       Fed. Defs. 002 1
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 4 of 15
German Language Center v. U.S, Not Reported in F.Supp.2d (2010)


On May 29, 2009, GLC filed a new Form I–129 petition for a Q–1 visa on Unter Ecker's behalf, along with additional
documentation about its programs. USCIS denied that petition on July 21, 2009. In the notice of denial, USCIS found that GLC
did not qualify as an international cultural exchange program or meet the criteria for a Q–1 visa because the general public
would not have access to Unter Ecker's teachings and, furthermore, Unter Ecker “would not be engaging in employment of
which the essential element is the sharing of the culture of ... [her] country of nationality.”

GLC complains that, in denying the requested Q–1 visa for Unter–Ecker, the defendants wrongfully refused to recognize GLC
as an “international cultural exchange program.” GLC alleges that it has been “irreparably harmed” by the defendants' decision
to deny a Q–1 visa. GLC insists that, by denying a Q–1 visa, USCIS arbitrarily and capriciously disregarded facts that support
its “continued eligibility as an international cultural exchange program.” GLC maintains further that USCIS also arbitrarily and
capriciously disregarded facts demonstrating that Unter Ecker “would be working in a capacity that specifically explains and
conveys her nationality's culture to a segment of the American public,” namely, “young children.” Arguing that USCIS has
abused its discretion, GLC invokes the Administrative Procedures Act and asks this Court to reverse the adverse decision entered
by USCIS on July 21, 2009, and to order USCIS to approve a Form I–129 petition for a Q–1 visa on behalf of Unter Ecker.

 *2 The defendants filed a motion to dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing
that the complaint fails to state a claim at this time. In support of that motion, the defendants advise that the adverse decision
entered on July 21, 2009 was “reopened” for consideration on June 11, 2010. 2 Because the defendants included exhibits outside
of the pleadings, the plaintiffs cried foul. Therefore, the Court converted the defendants' motion to one for summary judgment
under Rule 56 of the Federal Rules of Civil Procedure, and gave the parties an opportunity to provide additional briefing. The
parties' contentions are discussed below under the governing legal standard.


II. STANDARD OF REVIEW
The defendants' motion is governed by Rule 56 of the Federal Rules of Civil Procedure, which mandates the entry of summary
judgment, after adequate time for discovery and upon motion, against a party who fails to make a sufficient showing of the
existence of an element essential to the party's case, and on which that party will bear the burden at trial.       Celotex Corp.
v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986);        Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th
Cir.1994) (en banc); see also      Baton Rouge Oil and Chem. Workers Union v. ExxonMobil Corp., 289 F.3d 373, 375 (5th
Cir.2002). In that respect, a reviewing court must determine whether the “pleadings, the discovery and disclosure materials on
file, and any affidavits show that there is no genuine issue as to any material fact and that the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(c)(2);      Celotex Corp., 477 U.S. at 322–23; Weaver v. CCA Indus., Inc., 529 F.3d
335, 339 (5th Cir.2008).

For summary judgment, the initial burden falls on the movant to identify areas essential to the non-movant's claim in which
there is an “absence of a genuine issue of material fact.” Lincoln Gen. Ins. Co. v. Reyna, 401 F.3d 347, 349 (5th Cir.2005). The
moving party, however, need not negate the elements of the non-movant's case. Boudreaux v. Swift Transp. Co., 402 F.3d 536,
540 (5th Cir.2005). The moving party may meet its burden by pointing out “ ‘the absence of evidence supporting the nonmoving
party's case.’ ”  Duffy v. Leading Edge Products, Inc., 44 F.3d 308, 312 (5th Cir.1995) (quoting        Skotak v. Tenneco Resins,
Inc., 953 F.2d 909, 913 (5th Cir.1992)).

If the moving party meets its initial burden, the non-movant must go beyond the pleadings and designate specific facts showing
that there is a genuine issue of material fact for trial. Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir.2001)
(internal citation omitted). The non-movant must do more than simply show that there is some “metaphysical doubt” as to the
material facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
“An issue is material if its resolution could affect the outcome of the action. A dispute as to a material fact is genuine if the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       Fed. Defs. 003 2
         Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 5 of 15
German Language Center v. U.S, Not Reported in F.Supp.2d (2010)



evidence is such that a reasonable jury could return a verdict for the nonmoving party”    DIRECTV Inc. v. Robson, 420 F.3d
532, 536 (5th Cir.2006) (internal citations omitted). In deciding whether a genuine and material fact issue has been created, the
facts and inferences to be drawn from them must be reviewed in the light most favorable to the nonmoving party. Matsushita
Elec. Indus. Co., 478 U.S. at 587–88; see also     Reaves Brokerage Co. v. Sunbelt Fruit & Vegetable Co., 336 F.3d 410, 412
(5th Cir.2003). However, factual controversies are resolved in favor of the non-movant “only ‘when both parties have submitted
evidence of contradictory facts.’ ” Alexander v. Eeds, 392 F.3d 138, 142 (5th Cir.2004) (quoting Olabisiomotosho v. City of
Houston, 185 F.3d 521, 525 (5th Cir.1999)).


III. DISCUSSION
 *3 GLC has filed suit under the Administrative Procedures Act (the “APA”), which provides that “[a] person suffering legal
wrong because of agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant statute,
is entitled to judicial review thereof.” 5 U.S.C. § 702. Where an agency action is not made reviewable by a specific statute, the
APA authorizes judicial review for “final agency actions for which there is no other adequate remedy in a court[.]” 5 U.S.C. §
704. When considering actions taken by an administrative agency, a reviewing court may “hold unlawful and set aside agency
action, findings, and conclusions found to be ... arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with law.”    5 U.S.C. § 706(2)(A);       Medina County Environmental Action Ass'n v. Surface Transp. Bd., 602 F.3d 687, 699
(5th Cir.2010).

In their pending motion, the defendants report that the decision at issue in this case, regarding GLC's nonimmigrant visa petition
for Unter Ecker, has been re-opened. In particular, correspondence provided by the defendants shows that USCIS has reopened
the matter “in light of recent reevaluation and clarification on analysis of Q [visa] petitions, to reconsider the evidence submitted
and request additional evidence to support [the] petition.” 3 [Doc. # 25, Exh.]. The defendants maintain that, by reopening the
proceedings, the prior agency action in dispute has been nullified. The defendants insist, therefore, that the adverse decision at
issue is no longer “final” for purposes of judicial review under 5 U.S.C. § 704. Because there is no final agency action for this
Court to consider, the defendants maintain “[r]eview under the APA is not permissible at this point.”

For an agency action to be “final,” and therefore reviewable under the APA, it must satisfy two conditions: (1) the “action
must mark the ‘consummation’ of the agency's decision-making process,” meaning that “it must not be of a merely tentative
or interlocutory nature”; and (2) “the action must be one by which ‘rights or obligations have been determined,’ or from which
‘legal consequences will flow.’ ”     Bennett v. Spear, 520 U.S. 154, 177–78, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997) (internal
citation and quotations omitted); see also    Exxon Chemicals America v. Chao, 298 F.3d 464, 466–67 (5th Cir.2002) (same).
In contrast, a non-final agency action is one that “does not itself adversely affect [the] complainant but only affects his rights
adversely on the contingency of future administrative action.”   Exxon, 298 F.3d at 467 (quoting            American Airlines, Inc.
v. Herman, 176 F.3d 283, 288 (5th Cir.1999) (citation omitted)).

It is undisputed by GLC that the administrative decision at issue has been set aside by USCIS, that the proceedings have been
reopened, and that GLC has been invited to provide additional evidence in support of its request for a Q–1 visa. As a result,
the agency action at issue remains open for consideration and the adverse effect of USCIS's decision is contingent on further
administrative review. Thus, the decision to deny GLC's petition for a Q–1 visa, now withdrawn and reopened for consideration,
is no longer final under the governing criteria.

*4 GLC complains that USCIS lacks authority to reopen or nullify a final agency action. The Fifth Circuit has recognized,
however, that “[e]mbedded in an agency's power to make a decision is its power to reconsider that decision.” ConocoPhillips
Co. v. United States Environmental Protection Agency, 612 F.3d 822, 832 (5th Cir.2010). “The reasonableness of an agency's
reconsideration implicates two opposing policies: ‘the desirability of finality on one hand and the public's interest in reaching



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        Fed. Defs. 004 3
         Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 6 of 15
German Language Center v. U.S, Not Reported in F.Supp.2d (2010)



what, ultimately, appears to be the right result on the other.’ ”    Macktal v. Chao, 286 F.3d 822, 826 (5th Cir.2002) (quoting
   Civil Aeronautics Board v. Delta Air Lines, Inc., 367 U.S. 316, 321, 81 S.Ct. 1611, 6 L.Ed.2d 869 (1961)). Reconsideration
is allowed as long as that decision is not arbitrary, capricious, or an abuse of discretion. See   Macktal, 286 F.3d at 826 (citing
   5 U.S.C. § 706(2)(A)).

In support of its decision to reopen or reconsider GLC's Q-visa petition, the defendants have provided an affidavit from a
supervisor at the Vermont Service Center (Lynn A. Boudreau). [Doc. # 31, Exh.]. According to this affidavit, the decision to
re-open was made “in light of a recent unpublished opinion issued by the Administrative Appeals Office (AAO) of USCIS
in an unrelated Q–1 case.” [Id.]. Under these circumstances, the decision to reopen was not arbitrarily made or unreasonable.
Nor can this Court say that it was an abuse of discretion to reopen the matter for additional consideration in light of recent
intraagency authority. Based on this record, it does not appear that the decision to reopen GLC's Q-visa petition for additional
consideration was unauthorized.

GLC insists further that dismissal would be improper because the adverse decision at issue was final when the complaint was
filed. Even assuming that this is true, lack of present finality means that the issues raised in the complaint are not ripe for
review. 4 As the Supreme Court has counseled, the ripeness doctrine is intended “to prevent the courts, through avoidance of
premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect
the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way
by the challenging parties.”    Abbott Labs. v. Gardner, 387 U.S. 136, 148–49, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967), overruled
on other grounds, Califano v. Sanders, 430 U.S. 99, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977); see also Texas v. United States,
497 F.3d 491, 498 (5th Cir.2007) (discussing the question of ripeness); JACOB E. STEIN, ET AL., 5 ADMINISTRATIVE
LAW § 48.01 (2010) (“Since it is not the function of the courts to become involved in matters involving administrative technical
expertise or intra-agency policies, agency decisions are reviewable only when they have been ‘formalized’ and affect the parties
‘in a concrete way.’ ”).

The complaint in this case concerns whether the plaintiffs are entitled, as a matter of law, to a Q–1 visa under standards
promulgated by USCIS. The standard of review ultimately applied under the APA is “highly deferential to the administrative
agency whose decision is being reviewed[.]”        Texas Clinical Labs, Inc. v. Sebelius, 612 F.3d 771, 775 (5th Cir.2010) (citing
    F.C.C. v. Fox Television Stations, Inc., ––– U.S. ––––, 129 S.Ct. 1800, 1810, 173 L.Ed.2d 738 (2009)). There is a presumption
that an agency decision is valid unless the plaintiffs show that the decision was erroneous. Id. (citing Delta Foundation Inc. v.
United States, 303 F.3d 551, 564 (5th Cir.2002)). Because there is no longer a final decision to review, any decision by this Court
would pose a risk of interfering with an agency determination that has not yet reached a concrete, formal resolution. Requiring
the plaintiffs to complete administrative review by submitting the additional information requested by USCIS may result in the
visa being granted and a favorable resolution; if not, having a final agency action will benefit any future analysis of the claim by
virtue of having a record that includes additional consideration by USCIS in light of the above-referenced unpublished opinion
issued recently by the AAO in another Q–1 case. [Doc. # 31, Exh.]. Because judicial intervention ould be premature, the Court
concludes that the complaint must be dismissed, without prejudice, pending the completion of administrative review.


IV. CONCLUSION AND ORDER
 *5 Based on the foregoing, it is ORDERED that the defendants' motion for summary judgment [Doc. # 25] is GRANTED and
that this case is DISMISSED without prejudice as premature. The Clerk will provide a copy of this order to the parties.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       Fed. Defs. 005 4
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 7 of 15
German Language Center v. U.S, Not Reported in F.Supp.2d (2010)




All Citations

Not Reported in F.Supp.2d, 2010 WL 3824636




                                                          Footnotes


1      The primary defendants in this case are the United States of America and the USCIS, which is responsible for
       implementing regulations and adjudicating applications for non-immigrant visa petitions. The plaintiffs also sue
       Secretary Janet Napolitano of the Department of Homeland Security, Director Alejandro Mayorkas of the USCIS, and
       Daniel Renaud, who is Director of the USCIS Vermont Service Center, in their official capacity.
2      The defendants explain that they do not address the adverse decision rendered initially on May 14, 2009, because the
       first Q–1 visa petition filed by the plaintiffs “is considered to have been superseded by the second petition.” [Doc. #
       31, Exh. at ¶ 12].
3      According to the correspondence provided by the defendants, USCIS has asked for evidence that Unter Ecker
       will be offered “wages and working conditions comparable to those accorded local domestic workers similarly
       employed.” [Doc. # 25, Exh.]. USCIS has also requested information regarding the duration of the cultural exchange
       program in which Unter Ecker will participate. [Id.].
4      The Supreme Court has stated that the “ripeness doctrine is drawn both from Article III limitations on judicial power and
       from prudential reasons for refusing to exercise jurisdiction.”    Reno v. Catholic Social Servs., Inc., 509 U.S. 43, 57 n.
       18, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993) (citing    Buckley v. Valeo, 424 U.S. 1, 114, 96 S.Ct. 612, 46 L.Ed.2d 659
       (1976) (per curiam)). Because the question of ripeness is related to jurisdiction, a court may raise the issue on its own
       motion. See    Roark & Hardee LP v. City of Austin, 522 F.3d 533, 544 (5th Cir.2008) (citations and quotations omitted).

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                         Fed. Defs. 006 5
Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 8 of 15




                          Tab 2




                                                             Fed. Defs. 007
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 9 of 15
Atchafalaya Basinkeeper v. Mallard Basin Inc., Not Reported in Fed. Supp. (2012)




                                                  2012 WL 13041531
                                    Only the Westlaw citation is currently available.
                                     United States District Court, W.D. Louisiana,
                                                  Lafayette Division.

               ATCHAFALAYA BASINKEEPER and Louisiana Crawfish Producers Association-West
                                                   v.
                          MALLARD BASIN INC. and Whiskey Bay Island, LLC
                                                  and
                          Louisiana Crawfish Producers Association-West, et al.
                                                   v.
                                Lt. General Robert L. Van Antwerp, et al.

                           CIVIL ACTION NO. 6:10-cv-1085, CIVIL ACTION NO. 6:11-cv-0461
                                                        |
                                                Signed 03/15/2012

Attorneys and Law Firms

Joseph R. Joy, III, Joseph Joy & Assoc., Lafayette, LA, Lisa Westenberger Jordan, Adam L. Babich, Tulane Environmental Law
Clinic, New Orleans, LA, Misha Leigh Mitchell, Atchafalaya Basin Keeper, Plaquemine, LA, for Atchafalaya Basinkeeper and
Louisiana Crawfish Producers Association-West.

Carmen M. Rodriguez, Donald W. Washington, Gary J. Russo, Nadia De La Houssaye, Jones Walker et al., Lafayette, LA,
Stanley A. Millan, Jones Walker et al., New Orleans, LA, Eileen T. McDonough, Mark Arthur Brown, Barbara M. R. Marvin,
Kenneth Dean Rooney, U.S. Dept. of Justice, Washington, DC, for Mallard Basin Inc. and Whiskey Bay Island, LLC.



                                        MEMORANDUM RULING AND ORDER

Patrick J. Hanna, United States Magistrate Judge

 *1 Before the undersigned, on referral from the District Judge for ruling, is the Federal Defendants' Motion for Voluntary
Remand and Temporary Stay of the Litigation. [Rec. Doc. 50, 53] After considering the record, the oral arguments presented
on February 29, 2012, and the briefs of the parties filed before and since the arguments, the undersigned finds that the motion
should be GRANTED.


Factual and Procedural Background:
In 2010, Louisiana Crawfish Producers Association—West and Atchafalaya Basinkeeper sued Whiskey Bay Island, LLC and
Mallard Basin, Inc., alleging the defendants violated the Clean Water Act by filling wetlands and other alleged wrongful and
environmentally harmful activities. A counterclaim has been filed by Whiskey Bay Island, LLC and Mallard Basin, Inc. against
the Plaintiffs for litigation costs pursuant to 33 U.S.C. § 1365(d). [Rec. Doc. 1 and 13] In 2011, by a separate proceeding,
Louisiana Crawfish Producers Association—West, Atchafalaya Basinkeeper, and the Louisiana Environmental Action Network
sued the United States Army Corps of Engineers concerning the issuance of ‘after-the-fact’ permits to Whiskey Bay Island,
LLC and Mallard Basin, Inc. for activities that had been conducted in and around Fisher Lake. [Rec. Doc. 1, Civil Action No.
11-cv-461] The factual basis for both the 2010 and 2011 lawsuits is the same—activities in and around Fisher Lake 1 in the
Atchafalaya Basin. The 2010 lawsuit alleges the defendants' activities were conducted without a valid permit; the 2011 lawsuit



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                    Fed. Defs. 008 1
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 10 of 15
Atchafalaya Basinkeeper v. Mallard Basin Inc., Not Reported in Fed. Supp. (2012)


alleges the Corps of Engineers violated the Endangered Species Act and other laws when it issued the after-the-fact permits
to the defendants.

On June 29, 2011, the parties filed a Joint Motion to Stay Proceedings, pending resolution of permit issues in the 2011 suit:

  “Plaintiffs and Defendants in this lawsuit are in agreement that the resolution of the “2011 lawsuit” will have a bearing on the
  “2010 lawsuit.” A stay could save the court and the parties both time and resources since the resolution of the 2011 lawsuit
  may moot or clarify issues.” [Rec. Doc. 28]

The motion was denied September 7, 2011; the two suits were consolidated the same day. [Rec. Doc. 34, 35] During a conference
among the parties on September 7, 2011, the parties were informed of a transfer of ownership of all or some of the property at
issue in the litigation. On July 25, 2011, Mallard Basin transferred its interest in the property at issue to Atchafalaya Investments,
LLC. [Rec. Doc. 52-1, p. 1] The new owner sought new permits or alternatively transfer of the old permits to the new owner.
Additionally, the new owner sought to add a use to the permits for recreational duck/deer hunting, frogging, crawfishing, fishing,
bird watching, alligator hunting, and general wildlife enjoyment.

With the ownership change and the request for transfer of permits, on November 10, 2011, the Corps of Engineers communicated
with the new owner by certified letter. [Rec. Doc. 50-2, p. 2] In the letter, the Corps summarized the scope of the permits issued
to Mallard Basin and also notified the new owner of the litigation underway in this court relative to the permits. Per the Corps:



              *2 In light of (I) the alleged violations of environmental law advanced by the plaintiffs in the litigation
             mentioned above, (ii) the new ownership of Fisher Bottoms and the potential for new project uses, and
             (iii) the agency's absence of knowledge about the present condition of the property, in particular the
             permittee's activities and water management practices since we issued these permits more than a year
             ago, we believe a reevaluation of permit conditions is appropriate before we respond to your transfer
             request. [Rec. Doc. 50-2, pp.2-3]



Also in the letter, the Corps declared its intention to review its original findings, modifying them, if warranted, per its authority
derived through 33 C.F.R. 325.7. The letter also indicated that after its review, the Corp may call for modification of permit
terms prior to transfer to the new landowner. It may also require suspension of the permits pending acceptance of modifications,
or revocation of the permits altogether if the Corps determined such action to be in the best public interest. The reevaluation
process was described in detail in the letter, including possible actions to be taken based on evidence gathered. The required
time period for completion of the Corps' review was estimated to be between 90-120 days. [Rec. Doc. 50-2, p. 3-4].

The movants seek a voluntary remand without vacatur of the two permits challenged in this action. They also seek a stay of the
litigation pending re-evaluation of the permitted activities. The Corps represented that it has already commenced a full review
of the permits at issue in this litigation, which it will continue regardless of the court's ruling on the motion at issue. In beginning
the review process, the Corps has determined that the originally anticipated 120 day time window referenced in communications
with the new landowner is not a practical estimate, and at oral argument, Corps representatives indicated that the review is now
expected to be completed by the end of August, 2012. The Corps has urged that it would be practical to stay this litigation to
allow that process to be completed, since the end result may result in (a) revocation of the permits altogether, (2) modification
of the permits on transfer to the new owner, or (3) ratification of the permits as originally granted, reissuing them to the new
owner. According to the Corps, revocation would provide the plaintiffs with the relief they are seeking in this litigation, mooting
the matter, without the expense in time and money of continuing the litigation process during the evaluation period.

The opposing plaintiffs urge that the proposed remand should not be allowed unless the permits at issue are vacated during
the Corps review period. They express concern that allowing the permits to stand during the review period would result in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          Fed. Defs. 009 2
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 11 of 15
Atchafalaya Basinkeeper v. Mallard Basin Inc., Not Reported in Fed. Supp. (2012)


further harm to the environment, including the continued authorization of draining of Fisher Lake, which the plaintiffs contend
is harmful to the environment and the wildlife inhabiting the Fisher Lake area. Per the plaintiffs, a stay would allow dams,
ditches and other water control structures to remain in place, continuing to harm crawfishermen by preventing their access to
fishing grounds. [Rec. Doc. 52]

As the permits/property ownership currently stands, the permits at issue were issued to the previous owners of Fisher Lake who
no longer own the land and the new owner of the property presently has no permit, however, the activities authorized to the prior
permit holder, which are challenged by the plaintiffs in both of these consolidated cases, may continue. The new owner has
sought to have the permits reissued or transferred, which effort has provoked the review by the Corps. The plaintiffs' concern
over a stay without vacatur arises out of what they perceive will happen to the Atchafalaya Basin between the present time and
the Corps' arrival at a final decision, if the contested activities are allowed to continue.



                                           APPLICABLE LAW AND DISCUSSION

The Corps' Authority to Review its Permits:
 *3 Provisions of 33 C.F.R. § 325.7 allow the district engineer of the Corps to reevaluate the circumstances and conditions of
any permit and initiate action to modify, suspend, or revoke a permit as may be made necessary by considerations of the public
interest. 33 C.F.R. § 325.7(a). The general rule is that, even without such statutory authority, an administrative agency has the
inherent authority to reconsider its decisions.  Macktal v. Chao, 286 F.3d 822, 825-26(5th Cir. 2002). The authority is not
unlimited, however, and an agency may not reconsider its own decision if to do so would be arbitrary, capricious, or an abuse of
discretion. The reasonableness of an agency's reconsideration implicates two opposing policies: “the desirability of finality on
one hand and the public's interest in reaching what, ultimately, appears to be the right result on the other.” Id., quoting    Civil
Aeronautics Board v. Delta Air Lines, Inc., 367 U.S. 316, 321, 81 S.Ct. 1611, 1617, 6 L.Ed 2d 869(1961).


Standard for Granting a Voluntary Remand and Stay:
When there is ongoing litigation related to the actions of an agency, which are to be reconsidered, a motion to remand or hold
the case in abeyance pending reconsideration has been found to be appropriate. See Anchor Line Ltd. v. Fed. Mar. Comm'n,
299 F.2d 124, 125 (D.C. Cir. 1962) (stating that an agency wishing to reconsider its action, should move the court to remand or
hold the case in abeyance pending the agency's reconsideration). Such motions are often granted to allow an agency to consider
new evidence that became available after the agency's original decision. See, e.g.,  Ethyl Corp. v. Browner, 989 F.2d 522,
523-24 & n. 3 (D.C. Cir. 1993). Such decisions “allow agencies to cure their own mistakes rather than wasting the courts' and
the parties' resources reviewing a record that both sides acknowledge to be incorrect or incomplete.” Lamprecht v. FCC, 958
F.2d 382, 385 (D.C. Cir. 1992). In the case where an intervening event may affect the validity of the agency action at issue, a
remand is generally required. See       SKF USA Inc. v. United States, 254 F.3d 1022, 1028-29 (Fed. Cir. 2001) (citing        Ethyl,
989 F.2d at 524); see also Citizens Against the Pellissippi Parkway Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th Cir. 2004)
(noting that it can be “an abuse of discretion to prevent an agency from acting to cure the very legal defects asserted by plaintiffs
challenging federal action”). Even in the absence of intervening events, upon an agency's remand request, the reviewing court
still has discretion over whether to remand. See, e.g., id. at 417 (citing  SKF USA, 254 F.3d at 1029). In that situation, as
long as the agency's concern is substantial and legitimate, a remand is usually appropriate. An agency's remand request may
be refused if the request is frivolous or in bad faith. Lutheran Church-Missouri Synod v. FCC, 141 F.3d 344, 349 (D.C. Cir.
1998). The undersigned has considered the recent transfer of ownership of the property at issue, the proposed new uses and the
agency action to review the permits in light of the new uses sought by the new owners. On that record, the court cannot say and
does not find that the agency's remand request is frivolous or in bad faith.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        Fed. Defs. 010 3
        Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 12 of 15
Atchafalaya Basinkeeper v. Mallard Basin Inc., Not Reported in Fed. Supp. (2012)


Additionally, the Court has considered the potential results of agency review and the effects of possible results on this litigation.
After completion of the agency review process as described by the Corps, the permits at issue in this litigation will either be
(a) reinstated in their current form and transferred to the new owners, (b) modified by limitation or expansion, or (c) revoked
altogether, all options contemplated and authorized by 33 C.F.R. § 325.7. If the permits are revoked, then the legal issues
presented in both cases in this litigation will be moot, and Plaintiffs will have ‘won the day.’ If the permits are modified and
transferred, then this litigation may continue depending on the modifications, but the new owners will be made parties going
forward. If the permits are ratified and transferred, then this litigation will proceed as it started.

 *4 The parties agree that the burden is upon the Corps to establish the need for a stay of the captioned proceedings-to make
a case of hardship or inequity in being required to go forward with the litigation if there is a fair possibility that the stay would
work damage to someone else. In its analysis, a court should take into account the plaintiff's interest in bringing the case to
trial.    Clinton v. Jones, 520 U.S. 681, 707-08, 117 S.Ct. 1636, 137 L.Ed.2d 945(1997). “Only in rare circumstances will a
litigant in one case be compelled to stand aside while a litigant in another settles the rule of law that will define the rights of
both.”    Landis v. North American Co., 299 U.S. 248, 255, 57 S.Ct. 163, 81 L.Ed.2d 153 (1936) The court must also carefully
consider the time reasonably expected for resolution of the ‘other case,’ and stay orders should be reversed when they are found
to be immoderate or of an indefinite duration.      Landis, 299 U.S. at 257, 57 S.Ct. At 167.

Given the current posture of the case, combined with the three possible outcomes of the agency review, there is little to be gained
by pressing on with this litigation during the reconsideration/review process. The new owner Atchafalaya Investments, LLC.,
and Mallard Basin, Inc., the current permittee and owners of a small portion of the property at issue, have agreed that “if the
Court orders the stay, the owners of the property and the permittee have agreed to suspend all water management activities and
the application of herbicides ... so as to assure the Court that no such activities by the Defendants will affect the environmental
condition of the property.” [Rec. Doc. 66, p. 1] Specifically, the defendants, together with the new owner have proposed a
voluntary cessation of property management activities for the next four months (through the end of June, 2012), following
which they would request an opportunity to advise the Court of the then-current environmental condition of the property and to
request any adjustment that might be necessary at that point in time. [Rec. Doc. 66, p. 2-4] By that agreement, the Fisher Lake
will not be drained during the Spring months described as critical by Plaintiffs, and there will be no application of herbicides in
the area, avoiding the damaging environmental impact alleged and feared by Plaintiffs in that regard. These conditions, agreed
upon by the new owner (who is not a party to this litigation), the defendants, and approved by the Corps (though opposed
by Plaintiffs), combined with the Corps' declaration that its review process will be complete in August, 2012, allow for the
establishment of a reasonable duration for any stay of proceedings, which, in fact, reduces the plaintiffs' exposure to alleged
environmental harms from the conditions which would be present had the Corps review not been undertaken. Such a limited
stay also serves the interests of the parties in avoiding unnecessary time and expense of litigation. Further, the Court will be kept
apprised of the progress of the review by the Corps during the interim and encourages the process to proceed as expeditiously
as reasonably possible.



                                                         CONCLUSION

Based upon the undersigned's review of the record and consideration of the arguments and positions of the parties:


IT IS HEREBY ORDERED that the Motion for Voluntary Remand without vacatur is GRANTED;

IT IS FURTHER ORDERED that both of the consolidated cases are STAYED pending further order of the Court;

IT IS FURTHER ORDERED THAT:




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        Fed. Defs. 011 4
         Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 13 of 15
Atchafalaya Basinkeeper v. Mallard Basin Inc., Not Reported in Fed. Supp. (2012)




    A. The landowners and the current permittee shall cease property management activities at Fisher Lake for the next four
    months, through the end of June, 2012. Such cessation shall include and encompass the seasonal draining of Fisher Lake
    and the application of herbicides in the area;

    B. No action shall be taken by any party or the landowner participant in the standstill agreement in contravention of the
    agreement during the referenced four month period, through the end of June, 2012. Further, after the expiration of the four
    month period, no property management activities shall be undertaken on the subject property without at least 21 days prior
    notification to the Court and the plaintiffs in both consolidated cases of the intention to so act, the reason for the action and
    the details of any proposed action.

 *5 IT IS FURTHER ORDERED that the Corps will apprise the Court and counsel of its progress in the permit review process
at the beginning of each month by letter to the undersigned with copies to all counsel.

All Citations

Not Reported in Fed. Supp., 2012 WL 13041531




                                                             Footnotes


1        In the submissions of the parties the area at issue has been called Fisher Lake and Fisher Bottoms. The use of ‘Fisher
         Lake’ in this document is intended to apply to the property at issue.

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          Fed. Defs. 012 5
Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 14 of 15




Dated: November 10, 2020                     Respectfully submitted,
JEFFREY BOSSERT CLARK                        /s/ James J. Walker
Acting Assistant Attorney General            JAMES J. WALKER
Civil Division                               Senior Litigation Counsel
                                             U.S. Department of Justice
AUGUST E. FLENTJE                            Civil Division
Special Counsel                              Office of Immigration Litigation
Civil Division                               District Court Section
                                             P.O. Box 868, Ben Franklin Station
WILLIAM C. PEACHEY                           Washington, D.C. 20044
Director, Office of Immigration Litigation   Phone: (202) 532-4468
District Court Section                       Fax: (202) 305-7000
                                             Email: james.walker3@usdoj.gov
JEFFREY S. ROBINS
Attorney-in-Charge
Deputy Director                              Attorneys for Federal Defendants
Case 1:18-cv-00068 Document 508-1 Filed on 11/10/20 in TXSD Page 15 of 15




                              CERTIFICATE OF SERVICE


        I certify that on November 10, 2020, this document was electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.

                                                    /s/ James J. Walker
                                                    JAMES J. WALKER
